DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-20 filed November 10, 2021.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  In line 3, the phrase “the striker” should be changed to “a striker.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 4 recites the limitation "the striker" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (US-5072975).
9.	In regards to claim 1, Hamada et al. discloses a vehicle latch mechanism comprising: a latch body 1 including a striker receiving zone (see Figure 8 below, the zone being the area within the dashed lines) having a first surface and an opposing second surface (see Figure 8 below); a first guide member 66 extending along and spaced from the first surface (Figure 8), the first guide member including a fixed end (end at the indicator line for reference character 65, Figure 8, with this end being “fixed” or “firm, stable, or stationary”), a cantilevered end (see Figure 8 below), and an intermediate portion (portion at the indicator line for reference character 66, Figure 8); and a second guide member 70 extending along and spaced from the second surface (Figure 8), the second guide member including a fixed end portion (end at the indicator line for reference character 69, Figure 8, with this end portion being “fixed” or “firm, stable, or stationary”), a cantilevered end portion (see Figure 8 below), and an intermediate section (section at the indicator line for reference character 70, Figure 8), the cantilevered end and the cantilevered end portion extending into the striker receiving zone (Figure 8).

    PNG
    media_image1.png
    600
    684
    media_image1.png
    Greyscale

10.	In regards to claims 2 and 12, Hamada et al. discloses that the striker receiving zone includes a continuous wall defining the first surface and the second surface, the continuous wall includes an end surface (see Figure 8 above) that joins the first surface and the second surface.
11.	In regards to claims 3 and 13, Hamada et al. discloses that the first and second surface converge toward the end surface (Figures 7 and 8).
12.	In regards to claims 8 and 18, Hamada et al. discloses that the cantilevered end portion of the second guide member includes an angled end (the cantilevered end 
13.	In regards to claims 9 and 19, Hamada et al. discloses that the second surface includes a recess 77, the angled end selectively projects into the recess (Figures 7 and 8).
14.	In regards to claims 10 and 20, Hamada et al. discloses that the second guide member is integrally formed with the latch body (Figures 1, 7, and 8).
15.	In regards to claim 11, Hamada et al. discloses a vehicle comprising: a body (car body, Col. 2, line 9) including a striker 8; a prime mover (inherent engine of the vehicle located and supported in the body as is known in the art, Col. 1, lines 34-37) supported in the body; at least one selectively shiftable surface (door, Col. 2, lines 6-8) connected to the body, the at least one selectively shiftable surface including a latch mechanism (Figure 4) operable to selectively engage the striker, the latch mechanism comprising: a latch body 1 including a striker receiving zone (see Figure 8 above, the zone being the area within the dashed lines) having a first surface and an opposing second surface (see Figure 8 above), the striker receiving zone selectively receiving the striker (Figures 7 and 8); a first guide member 66 extending along and spaced from the first surface (Figure 8), the first guide member including a fixed end (end at the indicator line for reference character 65, Figure 8, with this end being “fixed” or “firm, stable, or stationary”), a cantilevered end (see Figure 8 above), and an intermediate portion (portion at the indicator line for reference character 66, Figure 8); and a second guide member 70 extending along and spaced from the second surface (Figure 8), the second .
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US-5072975) in view of Dragon et al. (US-9617760).
19.	In regards to claims 4, 5, 14, and 15, Hamada et al. discloses the vehicle and latch mechanism as applied to claims 1 and 11 above, with the first guide member 

    PNG
    media_image2.png
    514
    838
    media_image2.png
    Greyscale

20.	In regards to claims 6 and 16, Dragon et al. teaches that the first spring member includes a dimple 41 that extends into the striker receiving zone (extends into the striker receiving zone when located on the first guide member, Figure 8 of Hamada et al. and Figures 3, 5, and 7 of Dragon et al.).
21.	In regards to claims 7 and 17, Hamada et al. in view of Dragon et al. teaches that the first guide member is arranged between the first spring member and the second spring member (Figures 5 and 7).
Response to Arguments
22.	Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
23.	In regards to applicant’s remarks concerning claims 1 and 11 on pages 6 and 7 of the remarks, applicant argues that the free tips 67 and 77 of Hamada do not extend into the striker receiving zone.  As shown in annotated Figure 8 on Page 4 of the current Office Action, the cantilevered end and cantilevered end portion are located in the striker receiving zone and therefore extend into the striker receiving zone and/or are located at a periphery of the striker receiving zone so as to extend into an inner portion of the striker receiving zone, and therefore, the claim limitations are met.
24.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
25.	In light of applicant’s amendments to claim 4, a new rejection under 35 U.S.C. 112(b) and a corresponding claim objection are set forth above.
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 15, 2022